DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-16 and newly added claims 21-24 in the reply filed on 22 December 2021 is acknowledged.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The disclosure is objected to because of the following informalities: 
[0058] cover layer 65 should read cover layer 55.  
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Appropriate correction is required.




Claim Objections
Claims 2 (line 3) and 3 (line 1) are objected to because of the following informalities:  
“epitaxial layer” should read “epitaxial semiconductor layer”.
  Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cai et al. US 8,551,843.

    PNG
    media_image1.png
    364
    453
    media_image1.png
    Greyscale

claim 1, Cai et al. Figs. 2A-2F discloses a method of manufacturing a semiconductor device, comprising: 
forming an isolation structure 212 in a substrate 210 defining an active region P Active and N Active; 
forming a first gate structure 214B over the isolation structure 212 and a second gate structure 214B over the active region P Active and N Active adjacent to the first gate structure Fig. 2B; 
forming a cover layer 234 to cover the first gate structure and a part of the active region between the first gate structure 214B and the second gate structure 214B Fig. 2C; 
etching the active region P active between the first gate structure 214B and the second gate structure 214B not covered by the cover layer to form a recess 221; and 
forming an epitaxial semiconductor layer 222P in the recess 221 Fig. 2F.  
 
Claim(s) 1, 2, 5, 7, 11, 12, 14 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al. US 2017/0200824.

    PNG
    media_image2.png
    440
    738
    media_image2.png
    Greyscale

Regarding claim 1, Yu et al. Figs. 1-8 discloses a method of manufacturing a semiconductor device, comprising: 
30 in a substrate 12 defining an active region Fig. 1;
forming a first gate structure 20 over the isolation structure and a second gate structure 20 over the active region adjacent to the first gate structure Fig. 1; 
forming a cover layer 44 to cover the first gate structure 20 and a part of the active region between the first gate structure 20 and the second gate structure 20 Fig. 4; 
etching the active region between the first gate structure 18 and the second gate structure 18 not covered by the cover layer to form a recess 48 Fig. 5; and 
forming an epitaxial semiconductor layer 50 in the recess 48 Fig. 6.
Regarding claim 2, Yu et al. Figs. 1-8 discloses the method of claim 1, wherein: the first gate structure 20 and the second gate structure 20 extend in a first direction and are arranged in a second direction crossing the first direction [0014], and the epitaxial layer 50 does not touch the isolation structure 30 along the second direction.  
Regarding claim 5, Yu et al. Figs. 1-8 discloses the method of claim 1, further comprising, after the epitaxial semiconductor layer 48 is formed, removing the cover layer 44 Fig. 8 [0020]-[0026].  


    PNG
    media_image3.png
    440
    738
    media_image3.png
    Greyscale

Regarding claim 7, Yu et al. Figs. 1-8 discloses a method of manufacturing a semiconductor device, comprising: 
forming an isolation structure 30 in a substrate 12 surrounding an active region sections 14 and 16; 
forming a first gate structure 20 over the isolation structure and a second gate structure 20 and a third gate structure 20 over the active region, the first, second and third gate structures extending in a first direction and being arranged in a second direction crossing the first direction [0014]; 
forming a cover layer 44 to cover edges of the active region extending in the first direction and to cover the isolation structure 30 Fig. 4; 
etching the active region section 16 not covered by the cover layer 44 to form a first recess 48 between the isolation structure 30 and the second gate structure 20 and a second recess 48 between the second gate structure 20 and the third gate structure 20; and 
forming a first epitaxial semiconductor layer 50 in the first recess and a second epitaxial semiconductor layer 50 in the second recess.  
claim 11, Yu et al. Figs. 1-8 discloses the method of claim 7, wherein the cover layer does not cover edges of the active region section 16 extending in the second direction Fig. 5.  
Regarding claim 12, Yu et al. Figs. 1-8 discloses the method of claim 11, wherein the first epitaxial layer 50 does not touch the isolation structure 30 in the second direction Fig. 6.  
Regarding claim 14, Yu et al. Figs. 1-8 discloses the method of claim 7, wherein the cover layer 44 covers edges of the active region section 14 extending in the second direction Fig. 5.  
Regarding claim 21, Yu et al. Figs. 1-8 discloses a method of manufacturing a semiconductor device, comprising: 
forming a fin structure protruding from an isolation structure 30 over a substrate 12 [0014]; 
forming a gate structure 20 over the fin structure; 
forming a cover layer 44 to cover an edge portion of the fin structure and the isolation structure 30; 
etching the fin structure not covered by the gate structure and the cover layer to form a recess 48; and forming an epitaxial semiconductor layer 50 in the recess.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. as applied to claim 21 above, and further in view of Suh et al. US 2017/0365604.
Regarding claim 23, Yu et al. discloses the method of claim 21. Yu et al. does not disclose wherein the fin structure includes first semiconductor layers and second semiconductor layers alternately stacked over a fin bottom structure.  Suh et al. teaches a method of manufacturing a CMOS nanosheet. The CMOS nanosheet device includes a vertical stack of channel layers interconnecting a source and a drain. This device advantageously employs a gate all around design since the channel layers are anchored at either end by the source and drain. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Yu et al. with Suh et al. for the purpose of forming a gate all around transistor thus improving the performance of the device.


Allowable Subject Matter
Claims 3, 4, 6, 8, 9, 10, 13, 15, 16, 22 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The prior art of record neither anticipates nor renders obvious:
Regarding claim 3, wherein the epitaxial layer touches the isolation structure along the first direction.  
Regarding claim 4, wherein: each of the first gate structure 18/20 and the second gate structure 20 includes a poly silicon layer [0013], a hard mask layer 26/28 disposed over the poly silicon layer and sidewall spacers 32/34, and the cover layer is made of a different material than the hard mask layer and the sidewall spacers.  
Regarding claim 6, wherein a distance from an edge of the isolation structure to an edge of the cover layer over the active region is in a range from 10 nm to 30 nm.  
Regarding claim 8, wherein a volume of the first epitaxial layer is smaller than a volume of the second epitaxial layer.  
Regarding claim 9, wherein a depth of the first recess is smaller than a depth of the second recess.  
Regarding claim 10, wherein a maximum width along the second direction of the first recess is smaller than a maximum width along the second direction of the second recess.  
Regarding claim 13, wherein the first epitaxial layer and the second epitaxial layer touch the isolation structure in the first direction.  
claim 15, wherein the first epitaxial layer does not touch the isolation structure.  
Regarding claim 16, wherein: each of the first, second and third gate structures includes a poly silicon layer, a hard mask layer disposed over the poly silicon layer and sidewall spacers, and the cover layer is made of a different material than the hard mask layer and the sidewall spacers.  
Regarding claim 22, wherein: the gate structure includes a poly silicon layer, a hard mask layer disposed over the poly silicon layer and sidewall spacers, and the cover layer is made of a different material than the hard mask layer and the sidewall spacers.
Regarding claim 24, wherein the cover layer covers the edge portion with an amount of 15 nm to 25 nm from an edge of the fin structure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONYA D MCCALL-SHEPARD whose telephone number is (571)272-9801. The examiner can normally be reached M-F: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sonya McCall-Shepard/           Primary Examiner, Art Unit 2898